G l o b a l            S o f t w a r e , I n c .

May 6, 2005

Mr. Charles Osenbaugh
Timeline, Inc.
3055 112th Avenue N.E., Suite 106
Bellevue, WA 98004

Re: Acquisition of Certain Assets of Timeline, Inc. and Subsidiaries

Charles:

This letter sets forth the terms and conditions upon which: (i) Global Software,
Inc., through a subsidiary or subsidiaries (the “Buyer”), is prepared to acquire
certain assets of Timeline, Inc. and subsidiaries (the “Seller”) in an asset
purchase and license transaction (the “Acquisition”) and (ii) the Buyer is
willing to provide a loan of up to $250,000 to cover operating expenses of the
Seller while the parties negotiate and close the Acquisition (the “Bridge
Loan”).

1. Assets Purchased. At the closing of the Acquisition (the “Closing”), the
Buyer shall purchase, and the Seller shall sell, the following assets
(collectively, the “Assets”):

(a) the product known as Analyst Financials (also known as Analyst Suite),
including all source and object code, all prior versions, versions under
development, documentation, including installation, implementation and help
manuals and guides for users and programmers/developers, and all trademarks,
trade names, service marks, copyrights and goodwill and other intellectual
property, whether registered or not, associated therewith, whether in the United
States or overseas (all of the foregoing, the “Software-Related Assets”) other
than the Patents (as defined below), which are to be licensed to the Buyer on
the terms provided herein;

(b) the product known as WorkWise and all Software-Related Assets associated
therewith, whether in the United States or overseas, other than the Patents,
which are to be licensed to the Buyer on the terms provided herein;

(c) all customer lists, customer contracts, goodwill, contracts and contract
rights with regard to customers (other than patent licenses), whether in the
United States or overseas (other than accounts receivable of the Seller prior to
the Closing) and all of Seller’s right, title and interest in the name
“Timeline” (other than “Timeline, Inc.”), “WorkWise” and “Analyst Financials”
and stylized marks derivative thereof;

(d) all equipment, inventory, fixtures and capitalized software described on
Schedule A attached hereto; and

(e) all books and records related to the foregoing.

Notwithstanding anything to the contrary set forth herein, the Buyer will not
purchase at the Closing any of the Seller’s accounts receivable of the Seller
prior to the Closing, cash on hand at the date of the Closing, rights under life
insurance policies owned by the Seller. All of the Assets shall be purchased by
the Buyer free and clear of liabilities, obligations, mortgages, liens and
encumbrances of any kind.

2. Assets Licensed. In addition, at the Closing, the Seller will grant the Buyer
a valid, perpetual, fully-paid license to the Patents (as defined below) and all
rights therein and thereto with rights to sublicense to OEMs, VARs, resellers,
other distributors and end-users in connection with Analyst Financials (also
known as Analyst Suite) and WorkWise and other derivatives and products
developed by the Seller using, in whole or in part, the technology purchased or
licensed from the Seller, all on terms reasonably satisfactory to the Buyer (the
“Patent License”). Such license shall be free and clear of liabilities,
obligations, mortgages, liens and encumbrances of any kind. The “Patents” shall
include, but are not limited to:

     
Patent No.
  Title
 
   
6,631,382
  Data retrieval method and apparatus with multiple source capability
 
   
6,625,617
  Modularized data retrieval method and apparatus with multiple source
capability
 
   
6,026,392
  Data retrieval method and apparatus with multiple source capability
 
   
6,023,694
  Data retrieval method and apparatus with multiple source capability
 
   
5,802,511
  Data retrieval method and apparatus with multiple source capability
 
   
6,738,757
  [Title]

Without limiting the generality of the foregoing, the Patent License shall
constitute all of the rights to all patents necessary for the Buyer to market,
sell, distribute and license to OEMs, VARs, resellers, other distributors and
end-users the Analyst Financials (also known as Analyst Suite) and WorkWise
products (and for such end-users to use such products as contemplated) without
infringement of the Seller’s or any other party’s patent or other rights.

3. Patent Royalties. In addition, the Seller will enter into a Royalty Agreement
with the Buyer. Pursuant to the Royalty Agreement, if Seller requests that Buyer
and/or any of the Key Employees (as defined below) assist Seller with respect to
the prosecution of any infringement claim regarding the Patents, then Seller
and/or the Key Employees shall render such assistance and the Seller will be
obligated to pay to the Buyer three percent (3%) of all amounts received by
Seller as a result of such infringement claim.

4. Liabilities Assumed. In addition, the Buyer will assume the following
liabilities as part of the Acquisition (the “Assumed Liabilities”):

(a) ongoing obligations with respect to approximately $694,000 of prepaid
maintenance fees paid to the Seller as of the Closing and listed on the attached
Schedule B;

(b) obligations arising after the date of the Closing under those lease
agreements for the Seller’s primary office space in Bellevue, Washington and
Chiswick, U.K. (the “Leases”); and

(c) obligations with respect to accrued vacation time as of the date of Closing
for the Key Employees (as defined below).

5. Employees. In addition, the Buyer will employ certain employees of Seller to
be designated by the Buyer (the “Key Employees”).

6. Consideration. The total consideration paid to the Seller for the Acquisition
shall be: (i) $1,800,000 in cash consideration, payable as set forth below,
(ii) the Earn-Out Payments (as defined below) and (iii) the Buyer’s assumption
of the Assumed Liabilities.

The fixed cash consideration shall be payable as follows:

(a) $1,000,000 (less all principal and interest outstanding under the Bridge
Loan) shall be payable at the Closing;

(b) $400,000 shall be payable 18 months after closing (bearing simple interest
at a rate of 6% per annum); and

(c) $400,000 shall be payable 36 months after closing (bearing simple interest
at a rate of 6% per annum).

7. Earn-Out. The definitive asset purchase agreement relating to the Acquisition
will contain an earn-out agreement pursuant to which Seller will be entitled to
payments (the “Earn-Out Payments”) based upon the following structure:
(a) Seller shall be entitled to an amount equal to four percent (4%) of the
Buyer’s license fee revenue (as determined in accordance with GAAP) received
from the combined Global Software, Inc./Timeline, Inc. analytics business (the
“Combined Analytics Business Revenue”) for the period beginning on the date of
Closing and ending on the first anniversary of the date of Closing (the “First
Earn-Out Period”); (b) Seller shall be entitled to an amount equal to three
percent (3%) of the Combined Analytics Business Revenue for the period beginning
on the first anniversary of the date of Closing and ending on the second
anniversary of the date of Closing (the “Second Earn-Out Period”); (c) Seller
shall be entitled to an amount equal to two percent (2%) of the Combined
Analytics Business Revenue for the period beginning on the second anniversary of
the date of Closing and ending on the third anniversary of the date of Closing
(the “Third Earn-Out Period”); and (d) Seller shall be entitled to an amount
equal to one percent (1%) of the Combined Analytics Business Revenue for the
period beginning on the third anniversary of the date of Closing and ending on
the fourth anniversary of the date of Closing (the “Fourth Earn-Out Period”).
The Buyer and the Seller agree that the estimate of the aggregate Earn-Out
Payments is approximately $470,000, which estimate is based on the following
Combined Analytics Business Revenue targets: (w) $3,700,000 for the First
Earn-Out Period; (x) $4,700,000 for the Second Earn-Out Period; (y) $6,200,000
for the Third Earn-Out Period; and (z) $7,000,000 for the Fourth Earn-Out
Period. Any and all Earn-Out Payments shall be payable in arrears at quarterly
intervals.

8. Conditions to Closing. The Closing is subject to the following conditions:

(a) Due Diligence. The Buyer and its attorneys, accountants, lenders and other
representatives and agents shall have satisfactorily completed their due
diligence investigation of the Seller, which the Buyer currently estimates will
be completed on or about June 15, 2005 (the “Diligence Completion Date”).
Between the date of this letter and the Closing, these representatives shall be
given full access to the accounting books and other business and financial
records, reports and documents of the Seller, including corporate records and
tax returns. Such due diligence investigation will also include the inspection
and examination of the Seller’s facilities. The officers and management of the
Seller agree to cooperate fully with the Buyer’s representatives and agents and
to make themselves available to the extent necessary to complete the due
diligence process and the closing of the Acquisition.

(b) Access to Customers and Employees. The Seller shall, at the request of the
Buyer, introduce the Buyer to certain of the Seller’s principal customers and
employees to facilitate discussions between such persons and the Buyer in regard
to the Buyer’s conduct of the business following the Closing. Seller shall use
best efforts to assign all customer contracts to the Buyer prior to the Closing.

(c) Purchase Agreement. Following the Diligence Completion Date, a definitive
asset purchase agreement, containing standard representations, warranties,
covenants, indemnification provisions, closing conditions (including the
delivery of opinions of counsel) and other provisions, shall have been executed.
The Seller agrees to work with the Buyer expeditiously and in good faith to
complete the purchase and sale agreement, together with all other legal
documents required to consummate the Acquisition.

(d) Employment Arrangements. The Buyer shall have entered into satisfactory
employment arrangements with the Key Employees.

(e) Non-Competition Agreement. The Seller shall enter into an agreement with the
Buyer pursuant to which the Seller shall agree not to compete with the business
of the Seller as conducted on the date of the Closing, and not to solicit the
customers of the Seller or employees of the Seller retained by the Buyer, for a
period of four (4) years after the date of Closing.

(f) Real Estate Arrangements. The Leases shall be assigned and assumed on terms
satisfactory to the Buyer.

(g) Conduct of the Business. From the date of this letter until the date of the
Closing: (i) the Seller will continue to operate its business as it has in the
past and shall not engage in any transactions outside the ordinary course of
business (other than the consummation of the Bridge Financing and the
Acquisition); and (ii) the Seller will continue to make regularly scheduled
payments on its existing debt, and shall not incur any additional indebtedness
except in the ordinary course of business.

(h) Absence of Adverse Change. There shall have been no material adverse change
in the business, properties, operations, condition (financial or otherwise),
prospects, assets or liabilities of the Seller or its business since January 31,
2005.

(i) Government and Third Party Approvals. The Acquisition shall have been
approved by all government agencies and third parties from whom such approval is
required.

(j) Corporate Approvals. The Acquisition shall have been approved by the Boards
of Directors of the Buyer and the Seller, and by the Seller’s stockholders.

(k) Closing Date. The parties anticipate that the Closing shall take place no
later than July 31, 2005. If the Closing has not occurred on or prior to such
date, the Buyer may terminate this Letter of Intent.

9. Customer Warranties and Claims. The Seller will be responsible for all goods
sold and services rendered through the date of the Closing. Any customer claims
or customer warranty claims in respect of such pre-Closing goods and services
are the Seller’s responsibility regardless of whether such claims occur before
or after the date of the Closing.

10. Bridge Loan. Upon the signing of this Letter of Intent and subject to the
negotiation of a promissory note and security agreement reasonably satisfactory
to the Buyer, the Buyer shall make available to the Seller up to $250,000 to be
used for working capital and operating expenses from the date of this Letter
Agreement through the Closing. The amount drawn under such credit line will be
at the sole discretion of the Seller. Such drawn amount shall bear interest at
six percent (6%) and shall be secured by a blanket first priority lien on the
assets of the Seller, or other sufficient collateral reasonably acceptable to
the Seller. Subject to the following sentence, principal and accrued interest
under the Bridge Loan shall be payable upon the earlier of: (i) July 31, 2005,
(ii) the Closing or (iii) termination of this Letter of Intent (such due date
being the “Bridge Maturity Date”). Notwithstanding the foregoing, at Seller’s
election, any unpaid principal and interest as of the Bridge Maturity Date may
be repaid in four (4) successive and equal quarterly payments of principal and
interest following the Bridge Maturity Date; provided, however, that following
the Bridge Maturity Date any unpaid principal balance shall bear interest at
eight percent (8%).

11. Exclusivity. This letter constitutes the agreement of the Seller to work
exclusively with the Buyer towards the closing of the Acquisition. From the date
of your signature below until the earlier of (a) July 31, 2005 or (b) the
termination by the Buyer of negotiations for the transaction contemplated
herein, neither the Seller shall (i) directly or indirectly through any other
party engage in any negotiations with or provide any information to any other
person, firm or corporation with respect to an acquisition transaction involving
the Seller or its assets, (ii) directly or indirectly through any other party
solicit any proposal relating to the acquisition of, or other major transaction
involving, the Seller or its assets and will notify the Buyer promptly of the
receipt of any unsolicited offer therefor, and (iii) dispose of any assets that
would constitute a part of the assets to be acquired hereunder other than in the
ordinary course of business.

In the event of (a) any breach of the provisions of the foregoing paragraph by
the Seller, (b) the failure of either party to diligently proceed in good faith
with the consummation of the transaction contemplated herein (other than a
failure to consummate by the Buyer due to an adverse change as described in
paragraph 8(h)) or (c) any termination of this Letter Agreement or the
definitive asset purchase agreement due to a material breach on the part of
either party or any of their respective officers or directors, then (x) if such
breach or failure is on the part of the Seller, the Seller will (1) repay to the
Buyer all outstanding and principal amounts under the Bridge Loan and (2) pay to
the Buyer a cancellation fee in an amount equal to $200,000 plus reasonable
attorneys’ fees, accountants’ fees and appraiser’s fees incurred by the Buyer in
connection with the due diligence, negotiation and documentation of the Bridge
Financing and Acquisition and (y) if such breach or failure is on the part of
the Buyer, the Buyer will pay to the Seller a cancellation fee in an amount
equal to $200,000 plus reasonable attorneys’ fees, accountants’ fees and
appraiser’s fees incurred by the Seller in connection with the due diligence,
negotiation and documentation of the Acquisition. The parties hereby agree the
respective cancellation fees set forth herein are reasonable consideration for
the parties’ agreement to enter into this Letter of Intent and to incur the time
and expense of further investigation and negotiation of the Acquisition.

12. Broker. The Buyer on one hand, and the Seller, on the other hand, represent
and warrant that they have not retained any finder, broker, investment banker or
the like (an “Intermediary”) with respect to the Acquisition. Each party agrees
to indemnify, defend and hold harmless the other party from any claim from any
Intermediary arising on their respective accounts with respect to the
transactions contemplated by this letter agreement.

13. Disclosure. The Buyer and the Seller agree that no disclosure (other than to
either party’s legal or financial advisors with knowledge of the nondisclosure
restriction) of the Acquisition or the proposal therefor contained in this
letter shall be made to any third party without the consent of the other parties
hereto, except as may be required by law (in which event the non-disclosing
parties shall be given an opportunity to review in advance the proposed
disclosure).

14. Expenses. Except as otherwise expressly provided herein, all parties will be
responsible for their own costs and expenses, including counsel fees, incurred
in connection with the transactions contemplated by this letter.

15. Expiration. The proposal set forth in this letter will terminate at 12:00pm
Eastern Time on May 9, 2005 unless countersigned in the place indicated below
and returned to the Buyer by such time and date.

16. Letter of Intent. It is not the intention of the parties that this letter,
or any actions of the parties with respect hereto, be, or be deemed to
constitute, a legally binding obligation of the parties hereto, except that the
provisions in paragraphs 11 through 15 above and this paragraph 16 shall be
binding and enforceable obligations on the Seller and the Buyer and, in
consideration of the Buyer’s submission of this proposal, the provisions of
paragraph 11 above shall be a binding and enforceable obligation of the Seller.
Any other legally binding obligation with respect to this proposed Acquisition
shall exist only upon the execution and delivery of a definitive asset purchase
agreement and all rights and obligations of the parties shall be governed by
such agreement. Accordingly, subject to the provisions of paragraph 11, either
party is free to abandon negotiations regarding the Acquisition at any time for
any reason or for no reason, by notice to the other in writing, and the decision
of either party to so abandon discussions shall not be subject to legal
challenge by the other party.

1

Please acknowledge your intent to proceed with the Acquisition on the basis
outlined in this letter and your agreement to paragraphs 11 through 16 by
signing where indicated below and returning one signed original to me.

Very truly yours,

Global Software, Inc.

By: /s/ Ron Kupferman



      Its: Chief Executive Officer

cc: Mr. Craig Perkins

Agreed to and Accepted this
6th day of May, 2005.

Timeline, Inc.

By: /s/ Charles R. Osenbaugh



      Charles Osenbaugh
Chief Executive Officer

2